Citation Nr: 0421702	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-21 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for eye disability 
(claimed as a vision condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty for 20 years and 10 
days, during several periods from June 1946 to October 
1978.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision that, 
inter alia, denied service connection for vision problems, 
for a heart condition, and for fracture of the right 
ankle.  The veteran filed a notice of disagreement (NOD) 
in August 2000, and the RO issued a statement of the case 
(SOC) in October 2002.  The veteran filed a substantive 
appeal only as to the denial of service connection for 
vision problems in December 2002.  

In October 2003, the RO issued a supplemental SOC, 
reflecting the continued denial of the claim for service 
connection for a vision condition.

For reasons expressed below, this appeal is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the 
duty to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to 
fairly adjudicate the claim on appeal has not been 
accomplished.  

Initially, the Board notes that the RO notified the 
veteran of legal authority implementing the VCAA-
specifically, the revised provisions of 38 C.F.R. § 3.159-
in the October 2002 SOC.  However, in this case, the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions as they pertain to the issue currently on 
appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring 
the Department to explain what evidence will be obtained 
by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 
3d 1339 (Fed. Cir. 2003).  The RO's notice letter to the 
veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the required notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).   

The Board also finds that specific development of the 
claim is warranted.  

The veteran contends that his bilateral dry eye syndrome 
and vision problems had their onset in service, and that 
service connection for an eye disability is warranted. 
Specifically, the veteran has asserted that, that during 
an in-service August 1978 ophthalmology examination, 
presbyopia was noted, as well as incomplete blink and 
possible dry eye syndrome; he continues to use over-the-
counter eyedrops.  Service medical records confirm several 
complaints of dry eye in-service, mostly noted in 
connection with prescriptions, for eyeglasses.  

The August 2003 report of VA eye examination reflects a 
medical history of blepharitis and a dry eye condition, as 
well as the following diagnoses:  Dry eye syndrome in both 
eyes; squamous blepharitis in both eyes; hypertension, 
without signs of any hypertensive retinopathy; refractive 
error (presbyopia in both eyes); and acnea rosacea, with 
complicating dry eye and blepharitis.  

The Board notes that congenital or developmental 
abnormalities (to include refractive error) are not 
"diseases or injuries within the meaning of applicable 
legislation" and, hence, do not constitute disability for 
VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2003).  However, the current record indicates that the 
veteran may also suffer from eye conditions that may 
constitute eye disability, and there is no opinion as to 
the etiology of any current eye disability of record.  
 
Under these circumstances, the Board finds that the 
medical evidence is insufficient to decide the claim on 
appeal.  Competent evidence and opinion to whether the 
veteran currently suffers from eye disability, and, if so, 
whether there is a medical relationship between any such 
current eye disability and service ( to include the 
incidents of dry eye reported by the veteran and described 
in service medical records) is needed to fairly resolve 
the question on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the 
claim.  See 38 C.F.R. § 3.655 (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
date and time of the examination sent to the veteran by 
the pertinent VA medical facility.  

The actions identified herein are consistent with the 
duties to notify and assist imposed by pertinent 
provisions of the VCAA.  However, identification of 
specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
veteran and his representative a letter 
providing notification of the VCAA and 
the duties to notify and assist imposed 
thereby, specifically as regards the 
claim currently on appeal.  The letter 
should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  

To ensure that the duty to notify the 
veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if 
necessary, authorization to enable VA 
to obtain any medical records 
pertaining to evaluation or treatment 
for the claimed disability that are not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization is 
provided.  

The RO's letter should also invite the 
veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should include clear notice 
that the veteran has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-
year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity 
are associated with the veteran's 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to 
undergo VA eye examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available 
to the physician designated to examine 
the veteran, and the report of the 
examination should include discussion 
of the veteran's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should clearly indicate 
whether the veteran currently suffers 
from any eye disability(ies).  With 
respect to each such diagnosed 
disability, the examiner should offer 
an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is medically 
related to active military service, to 
include the many incidents of dry eye 
complained of during service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to 
the scheduled examination, the RO 
should obtain and associate with the 
claims file (a) copy(ies) of any 
notice(s) of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should adjudicate the 
claim for service connection for eye 
disability (claimed as a vision 
condition), in light of all pertinent 
evidence and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for 
the RO's determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the 
RO  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



